Citation Nr: 1826568	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-38 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus (diabetes).

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for bilateral hearing loss, claimed as a hearing condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969, and in the Army National Guard of Puerto Rico from June 1976 to December 1994.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

The Veteran testified at a Board hearing in April 2016.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran's heart disability did not have its onset in active military service, did not manifest within the one-year presumptive period, and is not otherwise related to the Veteran's active military service.

2.  The Veteran's diabetes mellitus did not have its onset in active military service, did not manifest within the one-year presumptive period, and is not otherwise related to the Veteran's active military service.

3.  The Veteran's bilateral hearing loss did not have its onset in active military service, did not manifest within the one-year presumptive period, and is not otherwise related to the Veteran's active military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1116, 5107 (2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for diabetes have not been met.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1116, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1116, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.   

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Specifically, VA provided relevant and adequate examinations in December 2011 and June 2016.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Hence, no further notice or assistance is required to fulfill VA's duty to assist.  

Service Connection

The Veteran is seeking service connection for a heart condition, for type 2 diabetes mellitus, and for bilateral hearing loss.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Generally, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2014); 38 C.F.R. §§ 3.307(a)(3) (2014), 3.309(a) (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2017).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in the line of duty. 38 U.S.C. § 101(22), (24) (2014); 38 C.F.R. § 3.6(a), (c) (2017).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C. §§ 106, 1110; 38 C.F.R. § 3.303(a) (2017).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Periods of civilian employment for the National Guard do not qualify as periods of active military service.

In this case, after reviewing all evidence currently of record, the Board determines that service connection is not warranted for the Veteran's heart disorder because the evidence shows that it onset during a period of civilian employment.  Moreover, service connection is not warranted for diabetes or bilateral hearing loss because neither condition is shown to be related to service.   

Heart Disorder and Diabetes

The Veteran is seeking service connection for a heart disorder and for diabetes.  Specifically, he asserts that he suffered a myocardial infarction in August 1993, during a period of active service in the National Guard; however, service connection is not warranted for either disorder because the evidence does not show that the Veteran experienced cardiac symptoms during an applicable period of active service.  Moreover, the record does not indicate a diagnosis of diabetes during or within a year of active service.

First, the Veteran's service treatment records show no treatment for or symptoms of a heart disorder or diabetes in or within a year of active service.  Although the Board notes a discharge summary indicating an admission for myocardial infarction in August 1993, the Veteran's April 2016 hearing testimony indicates that this incident occurred during a period of civilian employment in the Army National Guard.  Because the Veteran's myocardial infarction occurred during a period of civilian employment in the National Guard, it did not occur during active duty.  Prior to this, the Veteran's service treatment records do not mention symptoms of a heart disorder in service, nor does the Veteran assert that he suffered other symptoms in service.  

As for diabetes, the Veteran was first diagnosed in approximately 1997, five years prior to a primary care visit that occurred in July 2002.  Further symptoms of this disorder appear in records from January 1999 and July 1999.  In these records, the Veteran's blood glucose is measured at 172 mg/dL and 179 mg/dL, respectively.  The Veteran's March 1969 separation examination, as well as an examination report from April 1992, near the end of the Veteran's National Guard service, note that the Veteran was in good health.  Accordingly, neither the medical evidence nor the Veteran's statements indicate that the Veteran's heart disorder or his diabetes was incurred in an eligible period of service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Indeed, the Veteran's own hearing testimony confirms that his heart attack occurred during a period of civilian employment in the National Guard.  

Service connection may still be warranted if the evidence otherwise indicates a relationship between the Veteran's current symptoms and his active duty service.  There is no medical nexus, however, between the Veteran's active duty and current diagnosis.  The medical evidence of record does not indicate that the Veteran's diabetes manifested during or within a year of active service.  Because medical evidence of a nexus between diabetes and service is not of record, service connection cannot be granted.  

For the foregoing reasons, the preponderance of the evidence is against service connection for a heart disorder and diabetes.
 
Bilateral Hearing Loss

The Veteran also seeks service connection for bilateral hearing loss, which he contends was incurred due to his service in aircraft repair.  Unfortunately, the Board must also deny service connection for hearing loss.

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

In this case, the Board determines that service connection is not warranted for bilateral hearing loss, based on the evidence of record.  First, although the Veteran was exposed to significant noise in service, the service treatment records do not indicate complaints or treatment for hearing loss, nor was it clinically indicated.  Moreover, a comparison of the Veteran's tonal thresholds prior to his entrance into active duty in October 1965, and at the time of his separation in March 1969 does not reflect a worsening in his hearing.  His separation examination specifically states that the Veteran does not have hearing loss.  Therefore, there is not only no indication of hearing loss in service, but also no indication that his hearing worsened during service.

The Board notes audiometric shifts in the Veteran's pure tone thresholds during his National Guard service.  For example, the Veteran's April 1992 examination indicated a slight, but significant shift at 4000 Hz from 5 dB in both ears in 1965, to 10 in both ears in 1980.  The shift continued to 25 dB in the right ear and 20 dB in the left ear, in 1992; however, as mentioned above, the Veteran's hearing was within normal limits at entrance and separation. 

Next, the post-service evidence does not reflect symptoms related to sensorineural hearing loss for many years after the Veteran left active duty service.  Specifically, the first indication of hearing loss was not until July 2002, when VA audiology assessment results showed mild to severe sensorineural hearing loss.  

Although the Veteran has asserted that his hearing loss is related to service, he has never asserted that he has experienced symptoms consistently since service. Accordingly, continuity of symptomatology with regard to the medical evidence and the Veteran's statements has not been shown.

Finally, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss to active duty, despite his contentions to the contrary.  Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in June 2016.

The Veteran's examiner provided a negative nexus opinion because the Veteran's hearing was normal at entrance and at separation.  The examiner noted slight threshold shifts during the Veteran's National Guard service, but concluded that they were more likely due to the aging process than to noise exposure in service.  In providing these opinions, the examiner noted that the record does not indicate hearing loss for years after service.  Moreover, the Veteran's military occupational specialty of "ammunition stock control and accounting specialist" carries a low probability of noise exposure.  Accordingly, service connection must be denied based on this medical opinion.

The Board has considered the Veteran's assertions that his heart disability, diabetes, and hearing loss were caused by service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of heart disability, diabetes, or hearing loss.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Therefore, the Veteran's lay statements that his current disorders are related to his time in service are found to lack competency.   

In sum, the most probative evidence of record shows no evidence linking the Veteran's heart condition, diabetes, or hearing loss to any event, injury, or disease incurred in or as a result of service.  Based on the evidence of record, these claims must be denied.








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a heart condition is denied.

Service connection for type 2 diabetes mellitus is denied. 

Service connection for bilateral hearing loss is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


